PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/426,774
Filing Date: 30 May 2019
Appellant(s): Capital One Services, LLC



__________________
Dohm Chankong (Reg. No. 70,524)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/8/2021 and 11/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (Pub. No. US 2018/0082145 A1) in view of Sandhu (Pub. No. US 2015/0058171 A1) in further view of Sobala et al. (Pub. No. US 2019/0286541 A1).
(2) Response to Argument
Note: As discussed previously during the prosecution history, Appellant appears to be reading additional limitations into the claims.  Examiner notes that the validation results that are received are merely the results of a service provided by a service provider (Appellants’ intended service providers and services being related to “document validations”).  The claims are drawn to the evaluation of the service providers providing the service, however, at no point in the claimed invention is an evaluation of a document performed or necessary for the performance of the claimed invention.  Any document validation is done outside of this particular claimed system/method.  Although Examiner provided prior art that is related to “validation services” to provide a rejection tailored to Appellant’s claim language, it is important to remember that “document validation” and “validation services” may represent intended usage of the claims and one of ordinary skill in the art would understand that the method/system for evaluating providers of a service could be used in the same manner on other types of services.  It would not be limited to “document validation services”.  Examiner believes this is an important factor when considering the arguments in this case.  This issue has been addressed in the previous office actions through the rejection language and remarks indicating that every reference does not need to be specifically directed to service providers specifically providing “validation services”.
A. The cited references do not teach the claimed evaluation middleware system as recited in claims 1, 12, and 20.
	Appellant argues that the prior art (including Mattes) does not disclose an “evaluation middleware system”.  Appellant describes the “evaluation middleware system” as “connected to “a plurality of validation service providers” over a first network connection and to “a user device over a second network connection.” Situated between the service providers and the user device”.  
After carefully considering these arguments and reviewing the disclosure, it has been determined that the recitation of the “evaluation middleware system” is not significantly different than the systems used in the prior art.  Regardless of the label applied to the middleware (“evaluation”), under broadest reasonable interpretation, the middleware system in the claims is simply a service that collects and/or transmits data between the other systems.  For example, receiving requests, forwarding requests, receiving results, etc.  This could be represented by any intermediary that can receive, transmit, and forward data from two or more sources.  Examiner also consulted the specification and did not find material specifically defining the middleware system as anything more than the above discussed interpretation.  Reading the claims in view of the specification, Examiner believes the above interpretations are proper. This explanation was provided to Appellant in previous office actions and interviews.
The Sandhu reference includes a marketplace website/system that performs the evaluation, ranking, and related steps.  This system represents a “middleware” system that communicates between two or more entities and performs in addition to the evaluation/ranking steps, as discussed in the rejection.  This middleware system demonstrates the ability to collect and transmit data among the connected entities.  One of ordinary skill in the would recognize that the middleware of Sandhu, in addition to the evaluation/ranking steps, would be capable of providing the data transmission steps of Mattes performed between the client device and verification servers (receiving requests, transmitting data to verification services, receiving responses, etc.).  Appellant is remined that in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although, Sandhu is used to show the use of and interaction with multiple service providers, it is noted that Mattes does disclose the capability of connecting to multiple service providers (including multiple verification services, such as 150 and 160).  Since Mattes connects to multiple verification services and can receive and send data to any of them, it would be within the capabilities of one of ordinary skill in the art to be able to perform these activities on more than one of the services.  The level of skill in the prior art references demonstrates the ability to use a middleware system to receive and send data to multiple entities and therefore it would be obvious to one of ordinary skill in the art that the middleware system of Sandhu would be capable of performing the activities disclosed in Mattes.  This explanation was provided to Appellant in previous office actions and/or interviews.
Appellant has not addressed the rejection material that explicitly addresses the use of middleware systems (including, but not limited to, the “cloud environment” of Sobala).
	1. Sandhu’s website does not receive any results from providers.
As noted above (see Note at beginning of Examiner’s Response to Argument), Appellant’s arguments rely heavily on Sandhu not disclosing “validation results”, however, Sandhu was not used to demonstrate “validation results” specifically.  Sandhu discloses service results and was combined with Mattes, which is drawn to document validation.  Appellant is not properly addressing the combination of references.
Appellant is remined that in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant argues that the office actions contradicts itself by stating that “by relying on communications from Sandhu’s users (instead of Sandhu’s service providers) as the claimed validation results”.  This is not correct.  It has been explained in previous office actions that although users make the service results (which are combined with the evaluations of Mattes), those service results are received by the website/host and then those results are used to rate the service provides.  For example, the evaluations of the service providers based on multiple characteristics would be comparable to the “respective document verification requests” in Appellant’s claims, not the “generating an evaluation of the respective validation service provider”.  These results are combined by the website/host to determine a rating (comparable to the evaluations of the service).  These ratings are used, by the website/host, to rank the results (based on the evaluations/ratings).  
Although the users provide feedback data representing the “received validation results”, the website/host performs the analysis on that data to evaluate and rank the service providers.  Mattes and Sobala are used to combine these elements with document validation and model training.  Appellant does not properly address the combination of references.
The office actions/rejection do not contradict themselves of flip any mappings.  The reference does not state that only the validation (feedback regarding results of services) are provided by only “service buyers” as alleged by Appellant.  The evaluation providers can be peer service providers (or expert evaluators) and not necessarily the recipients of the service.  This explanation was provided to Appellant in previous office actions and/or interviews.  In combination with the other references, these peer reviewers (not the service buyers) would represent the providers of evaluation of the service providers (including in situations in which the service provider is providing validation services. Appellant is reminded that even though Sandhu does not specify that the services provided are “validation services”, it can still read on the parts of the claims that relate to the actual evaluation of service providers based on service outcomes and results when it is performed in a similar manner.  The rejections in the office action do explain how the claim language maps to the material in the reference and cited portions of the reference clearly provide an explanation of third parties supplying feedback regarding the services provided by others.  These explanations were provided to Appellant in previous office actions and/or interviews, however, Appellant has not addressed or responded to Examiner’s interpretation of how peer/expert reviews are representative of evaluations of service providers and continues to assert that only the users (i.e. service buyers) are providing the feedback (which ignores material that appears in the cited portions of the references).
2. Sandhu’s website does not receive a validation request from a user device over a second connection and a validation result from a provider over a first connection.
This section, again, asserts that the references do not use a “evaluation middleware system” without adding any significant arguments or support for this assertion.  This argument was addressed in the above sections.
Additionally, in regards to the use of separate network connections, this was addressed in the office action.  Examiner refers to (1) “Mattes discloses…Figure 1, shows entities connecting to the network using separate network connection (such as first network connection, second network connection, etc...” (page 3) and (2) “…Sandhu teaches…receiving, by an evaluation middleware system over a first network connection from a plurality of addressed this rejection material when alleging that the office action does not show these elements.  These elements were clearly addressed in the office actions.
3. Sandhu’s Website also does not select any providers.
	Appellant argues that Sandhu’s website does not “select” a validation service provider.  This is not correct.  It has been explained in previous office actions that although users make the service results (which are combined with the evaluations of Mattes), those service results are received by the website/host and then those results are used to rate the service provides.  For example, the evaluations of the service providers based on multiple characteristics would be comparable to the “respective document verification requests” in Appellant’s claims, not the “generating an evaluation of the respective validation service provider”.  These results are combined by the website/host to determine a rating (comparable to the evaluations of the service).  These ratings are used, by the website/host, to rank the results (based on the evaluations/ratings).  As discussed in the rejections, rankings identify the top service providers, which would be the equivalent of “selecting” the best service providers for a particular characteristic.  This would result in a situation in which a service provider is selected with the addition of identifying secondary rankings other than simply identifying the selected one, however. It would still select the highest ranked provider.
As explained above, Sandhu identifies the top ranked providers (which represents the first ranked, second ranked, etc.) and provides them to the user.  This demonstrates all of the necessary concepts, skills, components, etc.to perform these identifications and selections.  Referring to [0030] of Sandhu, “…the system will automatically suggest service providers for the project to the project creator and/or otherwise flag service providers that appear to be a good match for a project…”.  Appellants’ arguments appear to be drawn to Sandhu’s system not “automatically” routing the request to the top ranked service provider and has an additional step of users making the selection before routing.  However, Sandhu’s demonstrated ability to identify and “flag” the top providers, as discussed above, shows all of the necessary skill and components to perform all of the steps of Appellant’s claims.  For example, providing an additional step of allowing a user to select the top service provider (i.e. verify which service provider they wish to use), does not fall outside of the skills and abilities provided in the reference.  At best it would be narrower than Appellant’s claims by adding the additional step, but would not be a significantly different invention that performs in a significantly different way.  One of ordinary skill in the art, in possession of Sandhu (and Richards and Sobala) would be able to perform Appellant’s claimed invention (whether the request is routed directly to the top ranked provider or the list is shown to the user first).  It is also unclear how/why a user not selecting the top provider would cause the project to “not proceed” and/or why a user selecting a different provider would have a negative impact (as the routing would proceed in the same manner regardless of the receiving service provider).  Appellant has not explained why these would be detrimental to the method/system or make the combination non-obvious to one of ordinary skill in the art.  
4. Sandhu’s website does not route a document validation request to the selected validation service provider
This section appears to include similar remarks/arguments as that of section 3, above, but related to the routing step.  Examiner’s remarks regarding the use of the middleware system to select and route requests are covered by those responses provided in Section 3.  Section 3 covers the selection of the service provider, however, after a service provider is selected, the routing steps are be performed by the system regardless of the manner in which the selection was made (whether by the system or a user).  Therefore, any responses would be related to the selections steps and covered in the above sections.
5. There is no rational underpinning to support incorporating Sandhu’s website into Mattes.
Appellants’ remarks in this section are not fully clear.  First, Examiner did not state that “it was known” to use a middleware system to receive and send data to multiple entities, but stated that “one of ordinary skill in the art would recognize”.  This is an important distinction in regards to the reasons why the combination would be obvious.  Second, Appellant appears to be arguing that Sandhu does not teach all of the elements of the claims.  For example, “Because Sandhu’s website does not perform several claimed steps of the evaluation middleware system, that combination of Sandhu’s website with Mattes’ system still would not teach or suggest the claimed features of the evaluation middleware system.” does not address the combination or motivation for the combination but only asserts that Sandhu does not demonstrate additional steps for which it was not applied.
Appellant is remined that in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant’s remarks regarding Sandhu’s use of “user reviews” and selections are repeated (in less detail) from previous sections and are therefore addressed above.  Even if Appellant’s remarks regarding Sandhu’s website not performing the cited tasks were true (to which Examiner does not agree), it is unclear how they relate to the combining of Sandhu’s website to Mattes’ system as argued by Appellant. For example, even if the remarks about which activities Sandhu does or does not perform are true, this is not related to whether or not a middleware system is represented and therefore unclear how they relate to the whether the combination does or does not teach the middleware system as argued by Appellant.  Appellant appears to attempting to support one argument (combination showing middleware’s) with a different argument drawn to different subject matter (Sandhu not showing validation service providers and selections).  This argument/assertion is unclear and confusing.
B. Dependent claims 2 and 5: The cited references also do not teach a validation result that indicates a result of the document validation.
Appellant summarizes the rejections of Claims 2 and 5 form the office action and then asserts that the prior art does not disclose or teach it.  However, Appellant provides no arguments or remarks to support these assertions.  There is no analysis or explanation to explain any alleged deficiencies in the rejection or prior art.  Appellant has not addressed the rejections or provide anything to which Examiner can respond.
Additionally, Appellant states “Mattes does not teach or suggest returning any verifications to an evaluation middleware system. Nor does Sandhu teach the website receiving the results of any service requests from the service providers.”.  These elements do not explicitly appear in Claim 2 as they are part of the parent claim(s) and are addressed via the rejections of the parent claim(s).   It is unclear how this argument is relevant to the applied rejection of Claim 2.  These remarks also include the same piecemeal analysis issues regarding Richards and Sandhu discussed above.
Additionally, Appellant states “There is no teaching in any of these cited portions (or elsewhere in Mattes) of an evaluation middleware system receiving a validation result (based on a routed document validation request) where the result indicates a result of validating the document.”.  These elements do not explicitly appear in Claim 5 as they are part of the parent claim(s) and are addressed via the rejections of the parent claim(s).  It is unclear how this argument is relevant to the applied rejection of Claim 5.  These remarks also include the same piecemeal analysis issues regarding Richards and Sandhu discussed above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.D. S/Examiner, Art Unit 3629  
July 24, 2022
                                                                                                                                                                                                      Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist	

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.